DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 2, 3 and 5-8 were rejected under 35 U.S.C. 103 as being unpatentable over Holsing et al. (US2020/0060512) in view of Liang et al. (US2009/0142740), and Claim 4 was rejected under 35 U.S.C. 103 as being unpatentable over Holsing et al. (US2020/0060512) in view of Liang et al. (US2009/0142740) further in view of Averbuch (US2010/0030064).  Claims 2 is independent.
	Examiner agrees with Applicant’s argument that Holsing fails to disclose “present on the display, a 3D lung map view of the 3D model showing at least one planned pathway to at least one target in the lungs and the position of the catheter” as required by independent claim 2.  
Applicant’s arguments, filed 15 July 2022, with respect to claims 2-8 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 2-8 has been withdrawn. 
Allowable Subject Matter
3.	Claims 2-8 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667